Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT No. 1, dated as of December 9, 2009 (this “Amendment”), to the Second
Amended and Restated Credit Agreement, dated as of June 18, 2007 (the “Credit
Agreement”), among LPL Investment Holdings, Inc., a Delaware corporation
(“Holdings”), LPL Holdings, Inc., a Massachusetts corporation (the “Borrower”),
the lending institutions from time to time parties thereto (the “Lenders”),
Goldman Sachs Credit Partners L.P., as sole lead arranger, sole book runner and
syndication agent, Morgan Stanley Senior Funding, Inc., as Administrative Agent,
and Morgan Stanley & Co., as Collateral Agent. Capitalized terms used but not
defined herein have the meanings provided for in the Credit Agreement.

 

WHEREAS, Section 13.1 of the Credit Agreement permits the Required Lenders or,
with the consent of the Required Lenders, the Administrative Agent to enter into
certain amendments, supplements or other modifications to the Credit Agreement
and the other Credit Documents with the relevant Credit Parties;

 

WHEREAS, the Credit Parties desire to amend the Credit Agreement and the other
Credit Documents on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 


SECTION 1                                               AMENDMENTS.


 


(A)                                  SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING DEFINITIONS IN PROPER ALPHABETICAL ORDER:


 

“Additional Lender” shall mean, at any time, any Person (other than any such
Person that is a Lender at such time) that agrees to provide any portion of an
Incremental Term Loan Commitment, an Additional/Replacement Revolving Credit
Commitment or Incremental Revolving Credit Commitment Increase pursuant to an
Incremental Agreement in accordance with Section 2.14.

 

“Additional/Replacement Revolving Credit Commitment” shall have the meaning
provided in Section 2.14(a).

 

“Additional/Replacement Revolving Credit Facility” shall mean each tranche of
Additional/Replacement Revolving Credit Commitments made pursuant to
Section 2.14.

 

“Additional/Replacement Revolving Credit Loans” shall mean any loan made to the
Borrower under a tranche of Additional/Replacement Revolving Credit Commitments.

 

“Additional/Replacement Revolving Credit Lender” shall mean, at any time, any
Lender that has an Additional/Replacement Revolving Credit Commitment.

 

--------------------------------------------------------------------------------


 

“Adjusted Total Additional/Replacement Revolving Credit Commitment” shall mean,
at any time, with respect to any tranche of Additional/Replacement Revolving
Credit Commitments, the Total Additional/Replacement Revolving Credit Commitment
for such tranche less the aggregate Additional/Replacement Credit Commitments of
all Defaulting Lenders in such tranche.

 

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
December 9, 2009.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound other than the Obligations.

 

“Existing Class” shall mean Existing Term Loan Classes and each Class of
Existing Revolving Credit Commitments.

 

“Existing Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Existing Term Loan Class” shall have the meaning provided in
Section 2.15(a)(i).

 

“Extended Loans/Commitments” shall mean Extended Term Loans, Extended Revolving
Credit Loans and/or Extended Revolving Credit Commitments.

 

“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).

 

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Extended Revolving Credit Facility” shall mean each tranche of Extended
Revolving Credit Commitments established pursuant to Section 2.15(a)(ii).

 

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Extended Term Loan Facility” shall mean each tranche of Extended Term Loans
made pursuant to Section 2.15.

 

“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

 

2

--------------------------------------------------------------------------------


 

“Extended Term Loans” shall have the meaning provided in Section 2.15(a)(i).

 

“Extending Lender” shall have the meaning provided in Section 2.15(b).

 

“Extension Agreement” shall have the meaning provided in Section 2.15(c).

 

“Extension Election” shall have the meaning provided in Section 2.15(b).

 

“Extension Request” shall mean Term Loan Extension Requests and Revolving Credit
Extension Requests.

 

“Extension Series” shall mean all Extended Term Loans and Extended Revolving
Credit Commitments that are established pursuant to the same Extension Agreement
(or any subsequent Extension Agreement to the extent such Extension Agreement
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees, if any, and amortization schedule.

 

“First Lien Obligations” shall mean the Obligations and the Permitted Other Debt
Obligations (other than any Permitted Other Debt Obligations that are unsecured
or are secured by a Lien ranking junior to the Lien securing the Obligations),
collectively.

 

“First Lien Secured Parties” shall mean the Secured Parties and the Permitted
Other Debt Secured Parties and any representative on their behalf for such
purposes (other than in the case of Permitted Other Debt Secured Parties whose
Permitted Other Debt Obligations are unsecured or are secured by a Lien ranking
junior to the Lien securing the Obligations, such Permitted Other Debt Secured
Parties and any other representative on their behalf), collectively.

 

“Incremental Agreement” shall have the meaning set forth in Section 2.14(e).

 

“Incremental Facility Closing Date” shall have the meaning provided in
Section 2.14(e).

 

“Incremental Limit” shall have the meaning provided in Section 2.14(b).

 

“Incremental Revolving Credit Commitment Increase” shall have the meaning
provided in Section 2.14(a).

 

“Incremental Revolving Credit Commitment Increase Lender” shall have the meaning
provided in Section 2.14(f)(i).

 

3

--------------------------------------------------------------------------------


 

“Incremental Term Loan Commitment” shall mean the commitment of any lender to
make Incremental Term Loans of a particular tranche pursuant to Section 2.14(a).

 

“Incremental Term Loan Facility” shall mean each tranche of Incremental Term
Loans made pursuant to Section 2.14.

 

“Incremental Term Loan Maturity Date” shall mean, with respect to any tranche of
Incremental Term Loans made pursuant to Section 2.14, the final maturity date
thereof.

 

“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).

 

“Permitted Other Debt Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Debt by any Credit Party.

 

“Permitted Other Debt Obligations” shall mean, if any secured Permitted Other
Debt is issued or incurred, the collective reference to (a) the due and punctual
payment of (i) the principal of and premium, if any, and interest at the
applicable rate provided in the Permitted Other Debt Documents (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the indebtedness outstanding thereunder, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment, redemption or otherwise and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower or any other Credit Party to any of the Permitted Other Debt
Secured Parties under the Permitted Other Debt Documents and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Borrower and each other Credit Party under or pursuant to the Permitted
Other Debt Documents.

 

“Permitted Other Debt Secured Parties” shall mean the holders from time to time
of the secured Permitted Other Debt Obligations (and any representative on their
behalf).

 

“Permitted Other Debt” shall mean senior secured or senior unsecured, senior
subordinated or subordinated debt (which debt, if secured, may either have the
same lien priority as the Obligations or may be secured by a Lien ranking junior
to the Lien securing the Obligations), in either case issued by any Credit
Party, (a) the terms of which do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligations prior to, at the time of
incurrence, of such Permitted Other Debt, the latest Maturity Date of any Credit
Facility outstanding on the date of such incurrence

 

4

--------------------------------------------------------------------------------


 

(other than customary offers to repurchase upon a change of control, asset sale
or casualty or condemnation event and customary acceleration rights after an
event of default), (b) the covenants, events of default, guarantees, collateral
and other terms of such Indebtedness (provided that such Indebtedness shall have
interest rates, fees, funding discounts and redemption or prepayment premiums
determined by the Borrower to be market rates, fees, discounts and premiums at
the time of issuance of such Indebtedness), taken as a whole, are determined by
the Borrower to be market terms on the date of issuance and in any event are not
more restrictive on the Borrower and its Restricted Subsidiaries than the terms
of this Agreement (as in effect on the effective date of Amendment No. 1) and do
not require the maintenance or achievement of any financial performance
standards other than as a condition to the relevant Credit Party’s right to take
specified actions under the relevant Permitted Other Debt Documents; provided
that a certificate of an Authorized Officer of the relevant Credit Party shall
be delivered to the Administrative Agent prior to the pricing (or any similar
commitment event on the part of the Credit Parties) of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements, (c) if such Indebtedness is
senior subordinated or subordinated Indebtedness, the terms of such Indebtedness
provide for customary subordination of such Indebtedness to the Obligations,
(d) if such Indebtedness is secured, such Indebtedness shall not be secured by
any property or assets other than the Collateral, (e) no Subsidiary of the
Borrower (other than a Guarantor) is an obligor under such Indebtedness and
(f) the Net Cash Proceeds from the issuance of such Indebtedness shall be
applied to repay Term Loans in accordance with the terms of Section 5.2.

 

“Repayment Amount” shall mean a Tranche D Term Loan Repayment Amount, an
Extended Term Loan Repayment Amount with respect to any Extension Series and the
amount of any installment of Incremental Term Loans scheduled to be repaid on
any date.

 

“Required Additional/Replacement Revolving Credit Lenders” shall mean, with
respect to each tranche of Additional/Replacement Revolving Credit Commitments
at any date, Non-Defaulting Lenders having or holding a majority of (a) the
Adjusted Total Additional/Replacement Revolving Credit Commitment of such
tranche at such date or (b) if the Total Additional/Replacement Revolving Credit
Commitment of such tranche has been terminated at such time, the outstanding
principal amount of the Additional/Replacement Revolving Credit Loans of such
tranche and the related letter of credit exposure (excluding the letter of
credit exposure of Defaulting Lenders) in the aggregate at such date.

 

“Revolving Credit Extension Request” shall have the meaning provided in
Section 2.15(a)(ii).

 

“Section 2.15 Additional Agreement” shall have the meaning provided in
Section 2.15(c).

 

5

--------------------------------------------------------------------------------


 

“Specified Existing Revolving Credit Commitment Class” shall have the meaning
provided in Section 2.15(a)(ii).

 

“Term Loan Extension Request” shall have the meaning provided in
Section 2.15(a)(i).

 

“Total Additional/Replacement Revolving Credit Commitment” shall mean the sum of
Additional/Replacement Revolving Credit Commitments of all the Lenders providing
any tranche of Additional/Replacement Revolving Credit Commitments.

 

“Total Incremental Term Loan Commitment” shall mean the sum of the Incremental
Term Loan Commitments of any tranche of Incremental Term Loans of all the
Lenders providing such tranche of Incremental Term Loans.

 


(B)                                 SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “BORROWING” CONTAINED THEREIN AND
REPLACING IT WITH THE FOLLOWING:


 

““Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date and (b) the incurrence of one Class and
Type of Loan on a given date (or resulting from conversions on a given date)
having a single Maturity Date and, in the case of Eurodollar Loans, the same
Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of Eurodollar
Loans).”

 


(C)                                  SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “CLASS” CONTAINED THEREIN AND
REPLACING IT WITH THE FOLLOWING:


 

““Class”, when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Tranche D Term Loans, Incremental Term Loans, Extended Term Loans (of the
same Extension Series), Extended Revolving Credit Loans (of the same Extension
Series), Additional/Replacement Revolving Credit Loans (made pursuant to the
same tranche) or Swingline Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Credit Commitment, a Tranche D
Term Loan Commitment, an Incremental Term Loan Commitment, an Extended Revolving
Credit Commitment (of the same Extension Series), an Additional/Replacement
Revolving Credit Commitment (made pursuant to the same tranche) or a Swingline
Commitment.”

 


(D)                                 SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “COMMITMENTS” CONTAINED THEREIN AND
REPLACING IT WITH THE FOLLOWING:


 

““Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Revolving Credit Commitment, Tranche D Term Loan
Commitment, Incremental Term Loan Commitment, Extended Revolving Credit
Commitment, Additional/Replacement Revolving Credit Commitment or Swingline
Commitment.”

 

6

--------------------------------------------------------------------------------


 


(E)                                  SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “CREDIT FACILITY” CONTAINED THEREIN
AND REPLACING IT WITH THE FOLLOWING:


 

““Credit Facility” shall mean any of the Tranche D Term Loan Facility, any
Incremental Term Loan Facility, any Extended Term Loan Facility, any Extended
Revolving Credit Facility, the Revolving Credit Facility and any
Additional/Replacement Revolving Credit Facility.”

 


(F)                                    SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “DEBT INCURRENCE PREPAYMENT EVENT”
CONTAINED THEREIN AND REPLACING IT WITH THE FOLLOWING:


 

““Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, but
excluding Indebtedness permitted to be issued or incurred under Section 10.1
(other than under Section 10.1(i)(ii), Section 10.1(v)(i) or pursuant to clause
(i) of the proviso to Section 2.14(b)).”

 


(G)                                 SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “EURODOLLAR LOAN” CONTAINED THEREIN
AND REPLACING IT WITH THE FOLLOWING:


 

““Eurodollar Loan” shall mean any Loan bearing interest at rate determined by
reference to the Eurodollar Rate.”

 


(H)                                 SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “INTEREST PERIOD” CONTAINED THEREIN
AND REPLACING IT WITH THE FOLLOWING:


 

““Interest Period” shall mean, with respect to any Term Loan, Revolving Credit
Loan, Additional/Replacement Revolving Credit Loan or Extended Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.”

 


(I)                                     SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “LOAN” AND REPLACING IT WITH THE
FOLLOWING:


 

““Loan” shall mean any Revolving Credit Loan, Additional/Replacement Revolving
Credit Loan (including swingline loans made thereunder), Extended Revolving
Credit Loan, Swingline Loan or Term Loan made by any Lender hereunder.”

 


(J)                                     SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “MATURITY DATE” CONTAINED THEREIN
AND REPLACING IT WITH THE FOLLOWING:


 

“Maturity Date” shall mean the Tranche D Term Loan Maturity Date, the Revolving
Credit Maturity Date, any maturity date related to any tranche of
Additional/Replacement Revolving Credit Commitments, any Incremental Term Loan
Maturity Date, any maturity date related to any Extension Series of Extended
Term Loans and any maturity date related to any Extension Series of Extended
Revolving Credit Commitments.”

 

7

--------------------------------------------------------------------------------


 


(K)                                  SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “REQUIRED LENDERS” CONTAINED
THEREIN AND REPLACING IT WITH THE FOLLOWING:


 

““Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the sum of (a) the outstanding principal amount of the
Term Loans in the aggregate at such date, (b)(i) the Adjusted Total Revolving
Credit Commitment at such date or (ii) if the Total Revolving Credit Commitment
has been terminated or for the purposes of acceleration pursuant to Section 11,
the aggregate outstanding principal amount of the Revolving Credit Loans and
Revolving Credit Exposure (excluding the Revolving Credit Exposure of Defaulting
Lenders) at such time, (c)(i) the Adjusted Total Additional/Replacement
Revolving Credit Commitment of each tranche of Additional/Replacement Revolving
Credit Commitments at such date or (ii) if the Total Additional/Replacement
Revolving Credit Commitment of any tranche of Additional/Replacement Revolving
Credit Commitments has been terminated or for purposes of acceleration pursuant
to Section 11, the outstanding principal amount of the Additional/Replacement
Revolving Credit Loans of such tranche and the related letter of credit exposure
(excluding the letter of credit exposure of Defaulting Lenders) in the aggregate
at such date and (d)(i) the Extended Revolving Credit Commitments of each
Extension Series at such date or (ii) if the Extended Revolving Credit
Commitments of any Extension Series has been terminated or for the purposes of
acceleration pursuant to Section 11, the outstanding principal amount of the
Extended Revolving Credit Loans of such Extension Series and the related letter
of credit exposure (excluding the letter of credit exposure of Defaulting
Lenders) in the aggregate at such date.”

 


(L)                                     SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “REQUIRED REVOLVING CREDIT LENDERS”
CONTAINED THEREIN AND REPLACING IT WITH THE FOLLOWING:


 

““Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of (a) the Adjusted Total Revolving Credit
Commitment at such date or (b) if the Total Revolving Credit Commitment has been
terminated or for the purposes of acceleration pursuant to Section 11, the
aggregate outstanding principal amount of the Revolving Credit Loans and
Revolving Credit Exposure (excluding the Revolving Credit Exposure of Defaulting
Lenders) at such time.”

 


(M)                               SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY DELETING THE DEFINITION OF “REVOLVING CREDIT COMMITMENT” CONTAINED
THEREIN AND REPLACING IT WITH THE FOLLOWING:


 

““Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 1.1(b) as such Lender’s “Revolving Credit Commitment”, as such
Revolving Credit Commitment may be reduced from time to time pursuant to the
terms hereof, (b) in the case of any Lender that becomes a Lender after the
Closing Date, the amount specified as such Lender’s “Revolving Credit
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Revolving

 

8

--------------------------------------------------------------------------------


 

Credit Commitment, as such Revolving Credit Commitment may be reduced from time
to time pursuant to the terms hereof and (c) in the case of any Lender that
increases its Revolving Credit Commitment or becomes an Incremental Revolving
Credit Commitment Increase Lender, in each case pursuant to Section 2.14, the
amount specified in the applicable Incremental Agreement, as such Revolving
Credit Commitment may be reduced from time to time pursuant to the terms
hereof.  The aggregate amount of Revolving Credit Commitments as of the Closing
Date was $100,000,000.”

 


(N)                                 SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “SECURITY DOCUMENTS” CONTAINED
THEREIN AND REPLACING IT WITH THE FOLLOWING:


 


““SECURITY DOCUMENTS” SHALL MEAN, COLLECTIVELY, (A) THE SECURITY AGREEMENT,
(B) THE PLEDGE AGREEMENT, (C) THE FIRST REAFFIRMATION AGREEMENT AND THE SECOND
RESTATEMENT REAFFIRMATION AGREEMENT (D) THE MORTGAGES, (E) ANY INTERCREDITOR
AGREEMENT EXECUTED AND DELIVERED PURSUANT TO SECTION 10.2 AND (F) EACH OTHER
SECURITY AGREEMENT OR OTHER INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED
PURSUANT TO SECTION 9.11, 9.12 OR 9.14 OR PURSUANT TO ANY OTHER SUCH SECURITY
DOCUMENTS OR PERMITTED OTHER DEBT DOCUMENTS TO SECURE OR PERFECT THE SECURITY
INTEREST IN ANY OR ALL OF THE FIRST LIEN OBLIGATIONS.”


 


(O)                                 SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “TERM LOAN” CONTAINED THEREIN AND
REPLACING IT WITH THE FOLLOWING:


 

““Term Loan” shall mean a Tranche D Term Loan, an Incremental Term Loan or any
Extended Term Loans, as applicable.”

 


(P)                                 SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “TOTAL COMMITMENT” CONTAINED
THEREIN AND REPLACING IT WITH THE FOLLOWING:


 

““Total Commitment” shall mean the sum of the Total Tranche D Term Loan
Commitment, the Total Incremental Term Loan Commitment, the Total Revolving
Credit Commitment and the Total Additional/Replacement Revolving Credit
Commitment.”

 


(Q)                                 SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE DEFINITION OF “TYPE” CONTAINED THEREIN AND
REPLACING IT WITH THE FOLLOWING:


 

““Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a
Eurodollar Loan, (b) as to any Revolving Credit Loan, its nature as an ABR Loan
or a Eurodollar Loan and (c) as to any Additional/Replacement Revolving Credit
Loans, its nature as an ABR Loan or a Eurodollar Loan.”

 


(R)                                    SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING THE FOLLOWING DEFINITIONS CONTAINED THEREIN IN THEIR
ENTIRETY:  “ADJUSTED TOTAL NEW TERM LOAN COMMITMENT”, “EURODOLLAR NEW TERM
LOAN”, “EURODOLLAR REVOLVING CREDIT LOAN”, “EURODOLLAR TERM LOAN”, “EURODOLLAR
TRANCHE D TERM LOAN”, “INCREASED AMOUNT DATE”, “JOINDER AGREEMENT”, “NEW LETTER
OF CREDIT EXPOSURE”, “NEW COMMITMENTS”, “NEW TERM LOAN

 

9

--------------------------------------------------------------------------------


 


COMMITMENTS”, “NEW TERM LOAN FACILITY”, “NEW TERM LOAN LENDER”, “NEW TERM
LOANS”, “NEW TERM LOAN MATURITY DATE”, “REVOLVING CREDIT INCREASE LENDER”,
“REVOLVING CREDIT INCREASE”, “SERIES”, “TOTAL NEW TERM LOAN COMMITMENT”


 


(S)                                  CLAUSE (IV) OF SECTION 2.1(A) IS HEREBY
AMENDED BY DELETING SUCH CLAUSE CONTAINED THEREIN AND REPLACING IT WITH THE
FOREGOING:


 

“(iv) may at the option of the Borrower be incurred and maintained as, and/or
converted into, ABR Loans or Eurodollar Loans; provided that all such Tranche D
Term Loans made by each of the Tranche D Term Lenders pursuant to the same
Borrowing shall, unless otherwise provided herein, consist entirely of Tranche D
Term Loans of the same Type”

 


(T)                                    CLAUSE (V) OF SECTION 2.1(B) OF THE
CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING SUCH CLAUSE IN ITS ENTIRETY AND
REPLACING IT WITH THE FOREGOING:


 

“(v) may at the option of the Borrower be incurred and maintained as, and/or
converted into, ABR Loans or Eurodollar Loans; provided that all Revolving
Credit Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Revolving
Credit Loans of the same Type”

 


(U)                                 CLAUSES (II) AND (III) OF SECTION 2.3(A) ARE
HEREBY AMENDED BY DELETING SUCH CLAUSE CONTAINED THEREIN AND REPLACING THEM WITH
THE FOREGOING:


 

“(ii) the date of the Borrowing (which shall be (x) in the case of Tranche D
Term Loans, the Effective Date and (y) in the case of Incremental Term Loans,
the relevant Incremental Facility Closing Date) and (iii) whether the Term Loans
shall consist of ABR Loans and/or Eurodollar Loans and, if the Term Loans are to
include Eurodollar Loans, the Interest Period to be initially applicable
thereto.”

 


(V)                                 CLAUSE (I) OF SECTION 2.3(B) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY DELETING SUCH CLAUSE IN ITS ENTIRETY AND
REPLACING IT WITH THE FOREGOING:


 

“(i) prior to 1:00 p.m. (New York time) at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing of Eurodollar Loans,”

 


(W)                               CLAUSE (III) OF SECTION 2.3(B) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY DELETING SUCH CLAUSE IN ITS ENTIRETY AND
REPLACING IT WITH THE FOREGOING:


 

“(iii) whether the respective Borrowing shall consist of ABR Loans or Eurodollar
Loans and, if Eurodollar Loans, the Interest Period to be initially applicable
thereto.”

 


(X)                                   SECTION 2.5(A) OF THE CREDIT AGREEMENT IS
HEREBY REPLACED IN ITS ENTIRETY AS FOLLOWS:

 

10

--------------------------------------------------------------------------------


 

“(a)  The Borrower shall repay to the Administrative Agent, for the benefit of
the applicable Lenders, (i) on the Tranche D Term Loan Maturity Date, all then
outstanding Tranche D Term Loans, (ii) on the relevant maturity date for any
tranche of Incremental Term Loans, all then outstanding Incremental Term Loans
of such tranche, (iii) on the Revolving Credit Maturity Date, all then
outstanding Revolving Credit Loans, (iv) on the relevant maturity date for any
tranche of Additional/Replacement Revolving Credit Commitments, all then
outstanding Additional/Replacement Revolving Credit Loans, (v) on the relevant
maturity date for any Extension Series of Extended Term Loans, all then
outstanding Extended Term Loans of such Extension Series, (vi) on the relevant
maturity date for any Extension Series of Extended Revolving Credit Commitments,
all then outstanding Extended Revolving Credit Loans of such Extension
Series and (vii) on the Swingline Maturity Date, all then outstanding Swingline
Loans.”

 


(Y)                                 SECTION 2.5(C) OF THE CREDIT AGREEMENT IS
HEREBY REPLACED IN ITS ENTIRETY AS FOLLOWS:


 

“In the event any Incremental Term Loans are made, such Incremental Term Loans
shall mature and be repaid in amounts (each such amount, an “Incremental Term
Loan Repayment Amount”) and on dates as agreed between the Borrower and the
relevant Lenders of such Incremental Term Loans in the applicable Incremental
Agreement, subject to the requirements set forth in Section 2.14.  In the event
that any Extended Term Loans are established, such Extended Term Loans shall,
subject to the requirements of Section 2.15, be repaid by the Borrower in the
amounts (each such amount, an “Extended Term Loan Repayment Amount”) and on the
dates (each an “Extended Repayment Date”) set forth in the applicable Extension
Agreement. In the event any Extended Revolving Credit Commitments are
established, such Extended Revolving Credit Commitments shall, subject to
Section 2.15, be terminated (and all Extended Revolving Credit Loans of the same
Extension Series repaid) on dates set forth in the applicable Extension
Agreement.”

 


(Z)                                   SECTION 2.5(E) OF THE CREDIT AGREEMENT IS
HEREBY REPLACED IN ITS ENTIRETY AS FOLLOWS:


 

“(e) The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is a Tranche D Term Loan, an Incremental Term Loan
(and the relevant tranche thereof), a Revolving Credit Loan, an
Additional/Replacement Revolving Credit Loan, an Extended Term Loan, an Extended
Revolving Credit Loan or Swingline Loan, as applicable, the Type of each Loan
made and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender or the Swingline Lender hereunder and (iii) the amount
of any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.”

 


(AA)                            SECTION 2.6(A) OF THE CREDIT AGREEMENT IS HEREBY
REPLACED IN ITS ENTIRETY AS FOLLOWS:

 

11

--------------------------------------------------------------------------------


 

“(a) The Borrower shall have the option on any Business Day to convert all or a
portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Term Loans, Revolving Credit Loans, Additional/Replacement
Revolving Credit Loans or Extended Revolving Credit Loans of one Type into a
Borrowing or Borrowings of another Type and (y) the Borrower shall have the
option on any Business Day to continue the outstanding principal amount of any
Eurodollar Loans as Eurodollar Loans for an additional Interest Period; provided
that (i) no partial conversion of Eurodollar Loans shall reduce the outstanding
principal amount of Eurodollar Loans made pursuant to a single Borrowing to less
than the Minimum Borrowing Amount, (ii) ABR Loans may not be converted into
Eurodollar Loans if a Default or Event of Default is in existence on the date of
the conversion and the Administrative Agent has, or the Required Lenders in
respect of the Credit Facility that is subject to such conversion have,
determined in its or their sole discretion not to permit such conversion,
(iii) Eurodollar Loans may not be continued as Eurodollar Loans for an
additional Interest Period if a Default or Event of Default is in existence on
the date of the proposed continuation and the Administrative Agent has, or the
Required Lenders in respect of the Credit Facility that is subject to such
continuation have, determined in its or their sole discretion not to permit such
continuation and (iv) Borrowings resulting from conversions pursuant to this
Section 2.6 shall be limited in number as provided in Section 2.2.  Each such
conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent at the applicable Administrative Agent’s Office prior to
1:00 p.m. (New York time) at least (i) three Business Days’, in the case of a
continuation of, or conversion to, Eurodollar Loans or (ii) one Business Day’s
in the case of a conversion into ABR Loans, prior written notice (or telephonic
notice promptly confirmed in writing) (each, a “Notice of Conversion or
Continuation”) specifying the Loans to be so converted or continued, the Type of
Loans to be converted into or continued and, if such Loans are to be converted
into, or continued as, Eurodollar Loans, the Interest Period to be initially
applicable thereto (if no Interest Period is selected, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration).  The
Administrative Agent shall give each applicable Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Loans.”

 


(BB)                          THE THIRD SENTENCE OF SECTION 2.7 OF THE CREDIT
AGREEMENT IS HEREBY REPLACED IN ITS ENTIRETY AS FOLLOWS:


 

“Each Borrowing of Incremental Term Loans under this Agreement shall be granted
by the Lenders of the relevant tranche thereof on a pro rata basis of their then
applicable Incremental Term Loan Commitments. Each borrowing of
Additional/Replacement Revolving Credit Loans under the Agreement shall be
granted by the Lenders thereof on a pro rata basis of their then applicable
Additional/Replacement Revolving Credit Commitments for the applicable tranche.”

 


(CC)                            SECTION 2.14 OF THE CREDIT AGREEMENT IS HEREBY
REPLACED IN ITS ENTIRETY AS FOLLOWS:

 

12

--------------------------------------------------------------------------------


 

“2.14  Incremental Facilities.

 

(a)  The Borrower may, at any time or from time to time after the Closing Date,
by written notice delivered to the Administrative Agent no later than 10 days
prior to the anticipated Incremental Facility Closing Date (or such shorter
period as may be agreed by the Administrative Agent in its discretion)
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request (i) one or more additional tranches of term loans (the
“Incremental Term Loans”), (ii) one or more increases in the amount of the
Revolving Credit Commitments (each such increase, an “Incremental Revolving
Credit Commitment Increase”) or (iii) one or more additional tranches of
revolving credit commitments (the “Additional/Replacement Revolving Credit
Commitments”); provided that both at the time of any such request and after
giving effect to the effectiveness of any Incremental Agreement referred to
below, no Default or Event of Default shall exist and at the time that any such
Incremental Term Loan, Incremental Revolving Credit Commitment Increase or
Additional/Replacement Revolving Credit Commitments is made or effected (and
after giving effect thereto), no Default or Event of Default shall exist;
provided, further, that after giving effect to the incurrence of such
Incremental Term Loans or borrowing under such Incremental Revolving Credit
Commitment Increase or borrowing under such Additional/Replacement Revolving
Credit Commitments (and after giving effect to any investment to be consummated
in connection therewith), the Borrower and the Restricted Subsidiaries shall be
in pro forma compliance with the requirements of Sections 10.9 and 10.10
computed as of the last day of the most recent Test Period, in each case as if
such Incremental Term Loans, Incremental Revolving Credit Commitment Increase or
Additional/Replacement Revolving Credit Commitments, as applicable, had been
outstanding on the last day of such Test Period for testing compliance
therewith.

 

(b)  Each tranche of Incremental Term Loans, each Incremental Revolving Credit
Commitment Increase and each tranche of Additional/Replacement Revolving Credit
Commitments shall be in an aggregate principal amount that is not less than
$25,000,000 (provided that such amount may be less than $25,000,000 if such
amount represents all remaining availability under the limit set forth below in
this Section 2.14(b)) and the aggregate amount of the Incremental Term Loans,
Incremental Revolving Credit Commitment Increases and the Additional/Replacement
Revolving Credit Commitments shall not exceed $150,000,000 (the “Incremental
Limit”); provided that (i) Incremental Term Loans may be incurred without regard
to the Incremental Limit, to the extent that the Net Cash Proceeds from such
Incremental Term Loans are used on the date of incurrence of such Incremental
Term Loans to make the prepayments as required pursuant to Section 5.2(a)(i),
(ii) Additional/Replacement Revolving Credit Commitments may be provided without
regard to the Incremental Limit to the extent that the existing Revolving Credit
Commitments shall be reduced in accordance with Section 5.2(e)(ii) by an amount
equal to the aggregate amount of Additional/Replacement Revolving Credit
Commitments so provided, (iii) in no event shall there be more than three
Classes of revolving credit commitments outstanding at any one time and (iv) in
no event shall there be more than six Classes of Term Loans outstanding at any
one time.

 

(c)  (A) The Incremental Term Loans (i) shall rank pari passu in right of
payment and of security with the Tranche D Term Loans, (ii) shall not mature
earlier than the Tranche D Term Loan Maturity Date, (iii) shall have all-in
pricing (including, without

 

13

--------------------------------------------------------------------------------


 

limitation, margins, fees, funding discounts, and premiums) and, subject to
clause (ii) above, a maturity date and amortization schedules determined by the
Borrower and the lenders thereof, (iv) shall have voluntary and mandatory
prepayments subject to the provisions of Section 5.1 and 5.2 and (v) shall
otherwise have terms and conditions substantially similar to those of the
Tranche D Term Loans unless the differences are (x) solely technical in nature
or (y) made for the benefit of the Lenders of the Tranche D Term Loans.

 

(B) The Incremental Revolving Credit Commitment Increase shall be treated the
same as the Revolving Credit Commitments (including with respect to maturity
date thereof) and shall be considered to be part of the Revolving Credit
Facility.

 

(C) The Additional/Replacement Revolving Credit Commitments (i) shall rank pari
passu in right of payment and of security with the Revolving Credit Loans,
(ii) shall not mature earlier than the Revolving Credit Maturity Date and shall
require no mandatory commitment reduction prior to the Revolving Credit Maturity
Date, (iii) shall have all-in pricing (including, without limitation, margins,
fees, premiums and funding discounts) determined by the Borrower and the lenders
of such commitments; (iv) shall contain procedures that require
Additional/Replacement Revolving Credit Loans thereunder to be borrowed and
repaid (other than in connection with a permanent repayment and termination of
commitments) on a pro rata basis with any borrowings and repayments of Revolving
Credit Loans under the Revolving Credit Commitments (which procedures may be
implemented through the applicable Incremental Agreement and may include
technical changes related to the borrowing and repayment procedures of the
Revolving Credit Facility), (v) shall have voluntary and mandatory reductions of
commitment rights that are subject to the provisions of Sections 4.2 and
5.2(e)(ii), (vi) may include provisions relating to swingline loans and/or
letters of credit, as applicable, issued thereunder, which issuances shall be on
terms substantially similar (except for the overall size of such subfacilities,
the fees payable in connection therewith and the identity of the swingline
lender and letter of credit issuer, as applicable, which shall be determined by
the Borrower, the lenders of such commitments and the applicable letter of
credit issuers and swingline lenders and borrowing, repayment and termination of
commitment procedures with respect thereto, in each case which shall be
specified in the applicable Incremental Agreement) to the terms relating to
Swingline Loans and Letters of Credit with respect to the Revolving Credit
Commitments or otherwise reasonably acceptable to the Administrative Agent and
(vii) shall otherwise have terms and conditions substantially similar to those
of the Revolving Credit Facility unless the differences are (x) solely technical
in nature or (y) made for the benefit of the Lenders of the Revolving Credit
Commitments.

 

(d)  Each notice from the Borrower pursuant to this Section 2.14 shall be given
in writing and shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans, Incremental Revolving Credit Commitment
Increases or Additional/Replacement Revolving Credit Commitments.  Incremental
Term Loans may be made, and Incremental Revolving Credit Commitment Increases or
Additional/Replacement Revolving Credit Commitments may be provided, subject to
the prior written consent of the Borrower (not to be unreasonably withheld) by
any existing

 

14

--------------------------------------------------------------------------------


 

Lender (it being understood that (i) each existing Lender may elect or decline,
in its sole discretion, to make a portion of any Incremental Term Loan,
(ii) each existing Lender with a Revolving Credit Commitment may elect or
decline, in its sole discretion, to provide a portion of any Incremental
Revolving Credit Commitment Increase or any Additional/Replacement Revolving
Credit Commitment and (iii) the Borrower shall have simultaneously offered the
existing Lenders the opportunity to provide any such Incremental Term Loans,
Incremental Revolving Credit Commitment Increases or Additional/Replacement
Revolving Commitments) or by any Additional Lender; provided that the
Administrative Agent shall have consented (not to be unreasonably withheld) to
such Lender’s or Additional Lender’s making such Incremental Term Loans or
providing such Incremental Revolving Credit Commitment Increases or
Additional/Replacement Revolving Credit Commitments, if such consent would be
required under Section 13.6(b) for an assignment of Loans or Commitments, as
applicable, to such Lender or Additional Lender.

 

(e)  Commitments in respect of Incremental Term Loans, Incremental Revolving
Credit Commitment Increases and Additional/Replacement Revolving Credit
Commitments shall become Commitments (or in the case of an Incremental Revolving
Credit Commitment Increase to be provided by an existing Lender with a Revolving
Credit Commitment, an increase in such Lender’s applicable Revolving Credit
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Agreement”) to this Agreement and, as appropriate, the other Credit Documents,
executed by Holdings, the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent.  The Incremental Agreement may, subject to Section 2.14(c), without the
consent of any other Lender, effect such amendments to this Agreement and the
other Credit Documents as may be necessary, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section.  The effectiveness of any Incremental Agreement shall be subject to the
satisfaction on the date thereof (each, an “Incremental Facility Closing Date”)
of each of the conditions set forth in Section 7 (it being understood that all
references to “the date of such Credit Event” or similar language in such
Section 7 shall be deemed to refer to the effective date of such Incremental
Agreement), the delivery to the Administrative Agent of legal opinions of
counsel reasonably requested by the Administrative Agent in connection with any
such transaction and such other conditions as the parties thereto shall agree. 
The Borrower will use the proceeds of the Incremental Term Loans, Incremental
Revolving Credit Commitment Increases and Additional/Replacement Revolving
Credit Commitments for any purpose not prohibited by this Agreement; provided,
however, that the proceeds of any Incremental Term Loans incurred, and any
Additional/Replacement Revolving Credit Commitments provided, in either case as
described in the proviso to Section 2.14(b), shall be used in accordance with
the terms thereof.

 

(f) (i) Upon each increase in the Revolving Credit Commitments pursuant to this
Section, each Lender with a Revolving Credit Commitment immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Incremental Revolving Credit
Commitment Increase (each, an “Incremental Revolving Credit Commitment Increase
Lender”) in

 

15

--------------------------------------------------------------------------------


 

respect of such increase, and each such Incremental Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit and Swingline Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swingline Loans held by each Lender with a
Revolving Credit Commitment (including each such Incremental Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Lenders represented by such Lender’s Revolving Credit
Commitment.  If, on the date of such increase, there are any Revolving Credit
Loans outstanding, such Revolving Credit Loans shall on or prior to the
effectiveness of such Incremental Revolving Credit Commitment Increase be
prepaid from the proceeds of additional Revolving Credit Loans made hereunder
(reflecting such increase in Revolving Credit Commitments), which prepayment
shall be accompanied by accrued interest on the Revolving Credit Loans being
prepaid and any costs incurred by any Lender in accordance with Section 2.11. 
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

 

(ii) Upon each provision of Additional/Replacement Revolving Credit Commitments
pursuant to clause (ii) of the proviso to Section 2.14(b), each Lender with a
Revolving Credit Commitment immediately prior to the providing of such
Additional/Replacement Revolving Loan Commitments will automatically and without
further act be deemed to have assigned to each Lender providing a portion of
such Additional/Replacement Revolving Credit Commitment in respect of such
provision, and each such Lender will automatically and without further act be
deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (x) participations
hereunder in Letters of Credit and (y) participations hereunder in Swingline
Loans held by each Lender with a Revolving Credit Commitment and each Lender
with an Additional/Replacement Revolving Credit Commitment will equal the
percentage of the aggregate Revolving Credit Commitments and aggregate
Additional/Replacement Revolving Credit Commitments of all Lenders represented
by such Lender’s Revolving Credit Commitment and Additional/Replacement
Revolving Credit Commitment, as applicable.  If, on the date of the providing of
such Additional/Replacement Revolving Credit Commitments pursuant to clause
(ii) of the proviso to Section 2.14(b), there are any Revolving Credit Loans
outstanding, such Revolving Credit Loans shall, on or prior to the effectiveness
of such Additional/Replacement Revolving Credit Commitments, be prepaid from the
proceeds of Additional/Replacement Revolving Credit Loans made hereunder
(reflecting such Additional/Replacement Revolving Credit Commitments), which
prepayment shall be accompanied by accrued and unpaid interest on the Revolving
Credit Loans being prepaid and any costs incurred by any Lender in accordance
with Section 2.11.  The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement

 

16

--------------------------------------------------------------------------------


 

shall not apply to the transactions effected pursuant to the immediately
preceding sentence.”

 


(DD)                          A NEW SECTION 2.15 OF THE CREDIT AGREEMENT IS
HEREBY ADDED AS FOLLOWS:


 


“2.15.                  EXTENSIONS OF TERM LOANS, REVOLVING CREDIT LOANS AND
REVOLVING CREDIT COMMITMENTS AND ADDITIONAL/REPLACEMENT REVOLVING CREDIT LOANS
AND ADDITIONAL/REPLACEMENT REVOLVING CREDIT COMMITMENTS. (A)(I) THE BORROWER MAY
AT ANY TIME AND FROM TIME TO TIME REQUEST THAT ALL OR A PORTION OF EACH TERM
LOAN OF ANY CLASS (AN “EXISTING TERM LOAN CLASS”) BE EXCHANGED TO EXTEND THE
SCHEDULED FINAL MATURITY DATE THEREOF (ANY SUCH TERM LOANS WHICH HAVE BEEN SO
EXTENDED, “EXTENDED TERM LOANS”) AND TO PROVIDE FOR OTHER TERMS CONSISTENT WITH
THIS SECTION 2.15.  PRIOR TO ENTERING INTO ANY EXTENSION AGREEMENT WITH RESPECT
TO ANY EXTENDED TERM LOANS, THE BORROWER SHALL PROVIDE WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT (WHO SHALL PROVIDE A COPY OF SUCH NOTICE TO EACH OF THE
LENDERS OF THE APPLICABLE EXISTING TERM LOAN CLASS) (A “TERM LOAN EXTENSION
REQUEST”) SETTING FORTH THE PROPOSED TERMS OF THE EXTENDED TERM LOANS TO BE
ESTABLISHED, WHICH TERMS SHALL BE IDENTICAL TO THE TERM LOANS OF THE EXISTING
TERM LOAN CLASS FROM WHICH THEY ARE TO BE EXTENDED EXCEPT (X) THE SCHEDULED
FINAL MATURITY DATE SHALL BE EXTENDED AND ALL OR ANY OF THE SCHEDULED
AMORTIZATION PAYMENTS OF ALL OR A PORTION OF ANY PRINCIPAL AMOUNT OF SUCH
EXTENDED TERM LOANS MAY BE DELAYED TO LATER DATES THAN THE SCHEDULED
AMORTIZATION OF PRINCIPAL OF THE TERM LOANS OF SUCH EXISTING TERM LOAN
CLASS (WITH ANY SUCH DELAY RESULTING IN A CORRESPONDING ADJUSTMENT TO THE
SCHEDULED AMORTIZATION PAYMENTS REFLECTED IN SECTION 2.5 OR IN THE INCREMENTAL
AGREEMENT, AS THE CASE MAY BE, WITH RESPECT TO THE EXISTING TERM LOAN CLASS OF
TERM LOANS FROM WHICH SUCH EXTENDED TERM LOANS WERE EXTENDED, IN EACH CASE AS
MORE PARTICULARLY SET FORTH SECTION 2.15(C) BELOW), (Y) ALL-IN PRICING
(INCLUDING, WITHOUT LIMITATION, MARGINS, FEES AND PREMIUMS) WITH RESPECT TO THE
EXTENDED TERM LOANS MAY BE HIGHER OR LOWER THAN THE ALL-IN PRICING (INCLUDING,
WITHOUT LIMITATION, MARGINS, FEES AND PREMIUMS) FOR THE TERM LOANS OF SUCH
EXISTING TERM LOAN CLASS, IN EACH CASE, TO THE EXTENT PROVIDED IN THE APPLICABLE
EXTENSION AGREEMENT AND (Z) THE VOLUNTARY AND MANDATORY PREPAYMENT RIGHTS OF THE
EXTENDED TERM LOANS SHALL BE SUBJECT TO THE PROVISIONS SET FORTH IN SECTIONS 5.1
AND 5.2.  NO LENDER SHALL HAVE ANY OBLIGATION TO AGREE TO HAVE ANY OF ITS TERM
LOANS OF ANY EXISTING TERM LOAN CLASS EXCHANGED INTO EXTENDED TERM LOANS
PURSUANT TO ANY TERM LOAN EXTENSION REQUEST.  ANY EXTENDED TERM LOANS OF ANY
EXTENSION SERIES SHALL CONSTITUTE A SEPARATE CLASS OF TERM LOANS FROM THE
EXISTING TERM LOAN CLASS OF TERM LOANS FROM WHICH THEY WERE EXTENDED; PROVIDED
THAT IN NO EVENT SHALL THERE BE MORE THAN SIX CLASSES OF TERM LOANS OUTSTANDING
AT ANY TIME.


 

(ii) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments and/or any Additional/Replacement
Revolving Credit Commitments (and, in each case, including any previously
extended Revolving Credit Commitments and/or Additional/Replacement Revolving
Credit Commitments) existing at the time of such request (each, an “Existing
Revolving Credit Commitment” and any related revolving credit loans under any
such facility, “Existing Revolving Credit Loans”) be exchanged to extend the
termination date thereof and the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of

 

17

--------------------------------------------------------------------------------


 

any principal amount of Existing Revolving Credit Loans related to such Existing
Revolving Credit Commitments (any such Existing Revolving Credit Commitments
which have been so extended, “Extended Revolving Credit Commitments” and any
related revolving credit loans, “Extended Revolving Credit Loans”) and to
provide for other terms consistent with this Section 2.15.  Prior to entering
into any Extension Agreement with respect to any Extended Revolving Credit
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Revolving Credit Commitments) (a “Revolving Credit
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established thereunder, which terms shall be identical
to those applicable to the Existing Revolving Credit Commitments from which they
are to be extended (the “Specified Existing Revolving Credit Commitment Class”)
except (x) all or any of the final maturity dates of such Extended Revolving
Credit Commitments may be delayed to later dates than the final maturity dates
of the Existing Revolving Credit Commitments of the Specified Existing Revolving
Credit Commitment Class, (y) the all-in pricing (including, without limitation,
margins, fees and premiums) with respect to the Extended Revolving Credit
Commitments may be higher or lower than the all-in pricing (including, without
limitation, margins, fees and premiums) for the Existing Revolving Credit
Commitments of the Specified Existing Revolving Credit Commitment Class and
(z) the revolving credit commitment fee rate with respect to the Extended
Revolving Credit Commitments may be higher or lower than the revolving credit
commitment fee rate for Existing Revolving Credit Commitments of the Specified
Existing Revolving Credit Commitment, in each case, to the extent provided in
the applicable Extension Agreement; provided that, notwithstanding anything to
the contrary in this Section 2.15 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of the Extended Revolving Credit Loans under any Extended Revolving
Credit Commitments shall be made on a pro rata basis with any borrowings and
repayments of the Existing Revolving Credit Loans (the mechanics for which may
be implemented through the applicable Extension Agreement and may include
technical changes related to the borrowing and repayment procedures of the
Revolving Credit Facility), (2) assignments and participations of Extended
Revolving Credit Commitments and Extended Revolving Credit Loans shall be
governed by the assignment and participation provisions set forth in
Section 13.6 and (3)(I) in the case of Section 4.2, and clause (ii) of the
proviso to Section 2.14(b), no permanent repayment of Extended Revolving Credit
Loans (and corresponding permanent reduction in the related Extended Revolving
Credit Commitments) shall be permitted unless all Existing Revolving Credit
Loans and all Existing Revolving Credit Commitments of the Specified Existing
Revolving Credit Commitment Class, shall have been repaid in full and
terminated, respectively and (II) in all other cases, no termination of Extended
Revolving Credit Commitments and no repayment of Extended Revolving Credit Loans
accompanied by a corresponding permanent reduction in Extended Revolving Credit
Commitments shall be

 

18

--------------------------------------------------------------------------------


 

permitted unless such termination or repayment (and corresponding reduction) is
accompanied by at least a pro rata termination or permanent repayment (and
corresponding pro rata permanent reduction), as applicable, of the Existing
Revolving Credit Loans and Existing Revolving Credit Commitments of the
Specified Existing Revolving Credit Commitment Class (or all Existing Revolving
Credit Commitments of such Class and related Existing Revolving Credit Loans
shall have otherwise been terminated and repaid in full).  Any Extended
Revolving Credit Commitments of any Extension Series shall constitute a separate
Class of revolving credit commitments from Existing Revolving Credit Commitments
of the Specified Existing Revolving Credit Commitment Class and from any other
Existing Revolving Credit Commitments (together with any other Extended
Revolving Credit Commitments so established on such date); provided that in no
event shall there be more than three Classes of revolving credit commitments
outstanding at any one time.

 

(b)                                 The Borrower shall provide the applicable
Extension Request at least ten (10) Business Days prior to the date on which
Lenders under the Existing Class are requested to respond.  Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Term Loans,
Revolving Credit Commitments or Additional/Revolving Credit Commitments (or any
earlier extended Extended Revolving Credit Commitments) of an Existing
Class subject to such Extension Request exchanged into Extended
Loans/Commitments shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans, Revolving Credit Commitments and/or
Additional/Revolving Credit Commitments (and/or any earlier extended Extended
Revolving Credit Commitments) which it has elected to convert into Extended
Loans/Commitments.  In the event that the aggregate amount of Term Loans,
Revolving Credit Commitments and Additional/Revolving Credit Commitments (and
any earlier extended Extended Revolving Credit Commitments) subject to Extension
Elections exceeds the amount of Extended Loans/Commitments requested pursuant to
the Extension Request, Term Loans, Revolving Credit Commitments and
Additional/Revolving Credit Commitments (and any earlier extended Extended
Revolving Credit Commitments) subject to Extension Elections shall be exchanged
to Extended Loans/Commitments on a pro rata basis based on the amount of Term
Loans, Revolving Credit Commitments and Additional/Revolving Credit Commitments
(and any earlier extended Extended Revolving Credit Commitments) included in
each such Extension Election.  Notwithstanding the conversion of any Existing
Revolving Credit Commitment (other than an Additional/Replacement Revolving
Credit Commitment) into an Extended Revolving Credit Commitment, such Extended
Revolving Credit Commitment shall be treated identically to all Existing
Revolving Credit Commitments of the Specified Existing Revolving Credit
Commitment Class for purposes of the obligations of a Revolving Credit Lender in
respect of Swingline Loans under Section 2.1(d) and Letters of Credit under
Section 3, except that the applicable Extension Agreement may provide that the
Swingline Maturity Date and/or the last day for issuing Letters of Credit may be
extended and the related obligations to make Swingline Loans and issue Letters
of Credit may be continued (pursuant to mechanics set forth in the applicable
Extension Agreement) so long as the Swingline Lender and/or the applicable
Letter of Credit Issuer, as applicable, have

 

19

--------------------------------------------------------------------------------


 

consented to such extensions (it being understood that no consent of any other
Lender shall be required in connection with any such extension). 
Notwithstanding the conversion of any Existing Revolving Credit Commitment into
an Extended Revolving Credit Commitment (other than a Revolving Credit
Commitment), such Extended Revolving Credit Commitment shall be treated
identically to all Existing Revolving Credit Commitments of the Specified
Existing Revolving Credit Commitment Class for purposes of the obligations of
the lenders thereof in respect of swingline loans and letters of credit, except
that the applicable Extension Agreement may provide that the applicable
swingline maturity date and/or the last day for issuing letters of credit may be
extended and the related obligations to make swingline loans and issue letters
of credit may be continued so long as the applicable swingline lender and/or the
applicable letter of credit issuer, as applicable, have consented to such
extensions (it being understood that no consent of any other Lender shall be
required in connection with any such extension).

 

(c)                                  Extended Loans/Commitments shall be
established pursuant to an amendment (an “Extension Agreement”) to this Credit
Agreement (which, except to the extent expressly contemplated by the penultimate
sentence of this Section 2.15(c) and notwithstanding anything to the contrary
set forth in Section 13.1, shall not require the consent of any Lender other
than the Extending Lenders with respect to the Extended Loans/Commitments
established thereby) executed by the Credit Parties, the Administrative Agent
and the Extending Lenders.   Notwithstanding anything to the contrary in this
Section 2.15 and without limiting the generality or applicability of
Section 13.1 to any Section 2.15 Additional Agreements, any Extension Agreement
may provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a
“Section 2.15 Additional Agreement”) to this Agreement and the other Credit
Documents; provided that such Section 2.15 Additional Agreements do not become
effective prior to the time that such Section 2.15 Additional Agreements have
been consented to (including, without limitation, pursuant to (1) consents
applicable to holders of Incremental Term Loans, Additional/Replacement
Revolving Credit Commitments and Incremental Revolving Credit Commitment
Increases provided for in any Incremental Agreement and (2) consents applicable
to holders of any Extended Loans/Commitments provided for in any Extension
Agreement) by such of the Lenders, Credit Parties and other parties (if any) as
may be required in order for such Section 2.15 Additional Agreements to become
effective in accordance with Section 13.1.  It is understood and agreed that
each Lender that has consented to Amendment No. 1 has consented, and shall at
the effective time thereof be deemed to consent to each amendment to this
Agreement and the other Credit Documents authorized by this Section 2.15 and the
arrangements described above in connection therewith except that the foregoing
shall not constitute a consent on behalf of any Lender to the terms of any
Section 2.15 Additional Agreement.  In connection with any Extension Agreement,
the Borrower shall deliver an opinion of counsel reasonably acceptable to the
Administrative Agent (i) as to the enforceability of such Extension Agreement,
the Credit Agreement as amended thereby, and such of the other Credit Documents
(if any) as may be amended thereby (in the case of such other Credit Documents
as contemplated by the immediately preceding sentence), (ii) to the effect that
such Extension Agreement, including without limitation, the Extended
Loans/Commitments provided for therein, does not conflict with or violate the
terms and

 

20

--------------------------------------------------------------------------------


 

provisions of Section 13.1 of this Agreement and (iii) as to any other matter
reasonably requested by the Administrative Agent.”

 


(EE)                            SECTION 4.2 OF THE CREDIT AGREEMENT IS HEREBY
DELETED AND REPLACED IN ITS ENTIRETY AS FOLLOWS:


 

“Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent at the Administrative
Agent’s Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, without premium or
penalty, on any day, permanently to terminate or reduce the Revolving Credit
Commitments and/or any tranche of Additional/Replacement Revolving Credit
Commitments, as determined by the Borrower, in whole or in part; provided that
(a) with respect to the Revolving Credit Commitments, any such reduction shall
apply proportionately and permanently to reduce the Revolving Credit Commitments
of each of the Revolving Credit Lenders, except that, notwithstanding the
foregoing, in connection with the establishment on any date of any Extended
Revolving Credit Commitments pursuant to Section 2.15, the Revolving Credit
Commitments of any one or more Lenders providing any such Extended Revolving
Credit Commitments on such date shall be reduced in an amount equal to the
amount of Revolving Credit Commitments so extended on such date (provided that
(x) after giving effect to any such reduction and to the repayment of any
Revolving Credit Loans made on such date, the Revolving Credit Exposure of any
such Lender does not exceed the Revolving Credit Commitment thereof (such
Revolving Credit Exposure and Revolving Credit Commitment being determined in
each case, for the avoidance of doubt, exclusive of such Lender’s Extended
Revolving Credit Commitment and any exposure in respect thereof) and (y) for the
avoidance of doubt, any such repayment of Revolving Credit Loans contemplated by
the preceding clause shall be made in compliance with the requirements of
Section 5.3(a) with respect to the ratable allocation of payments hereunder,
with such allocation being determined after giving effect to any exchange
pursuant to Section 2.15 of Revolving Credit Commitments and Revolving Credit
Loans into Extended Revolving Credit Commitments and Extended Revolving Credit
Loans, respectively, and prior to any reduction being made to the Revolving
Credit Commitment of any other Lender), (b) with respect to any tranche of
Additional/Replacement Revolving Credit Commitments, any such reduction shall
apply proportionately and permanently to reduce the Additional/Replacement
Revolving Credit Commitments of each of the Additional/Replacement Revolving
Credit Lenders of such tranche, except that, notwithstanding the foregoing, in
connection with the establishment on any date of any Extended Revolving Credit
Commitments pursuant to Section 2.15, the Additional/Replacement Revolving
Credit Commitments of any one or more Lenders providing any such Extended
Revolving Credit Commitments on such date shall be reduced in an amount equal to
the amount of Additional/Replacement Revolving Credit Commitments so extended on
such date (provided that (x) after giving effect to any such reduction and to
the repayment of any Additional/Replacement Revolving Credit Loans made on such
date, the revolving credit exposure of any such Lender does not exceed the
Additional/Replacement Revolving Credit Commitment thereof (such revolving
credit exposure and Additional/Replacement Revolving Credit Commitment being
determined in each case, for the avoidance of doubt, exclusive of such Lender’s
Extended Revolving

 

21

--------------------------------------------------------------------------------


 

Credit Commitment and any exposure in respect thereof) and (y) for the avoidance
of doubt, any such repayment of Additional/Replacement Revolving Credit Loans
contemplated by the preceding clause shall be made in compliance with the
requirements of Section 5.3(a) with respect to the ratable allocation of
payments hereunder, with such allocation being determined after giving effect to
any exchange pursuant to Section 2.15 of Additional/Replacement Revolving Credit
Commitments and Additional/Replacement Revolving Credit Loans into Extended
Revolving Credit Commitments and Extended Revolving Credit Loans, respectively,
and prior to any reduction being made to the Additional/Replacement Revolving
Credit Commitment of any other Lender), (c) any partial reduction pursuant to
this Section 4.2 shall be in the amount of at least $1,000,000, (d) after giving
effect to such termination or reduction and to any prepayments of Revolving
Credit Loans or cancellation or cash collateralization of Letters of Credit made
on the date thereof in accordance with this Agreement, the aggregate amount of
the Lenders’ Revolving Credit Exposures shall not exceed the Total Revolving
Credit Commitment and (e) after giving effect to such termination or reduction
and to any prepayments of Additional/Replacement Revolving Credit Loans of any
tranche or cancellation or cash collateralization of letters of credit made on
the date thereof in accordance with this Agreement, the aggregate amount of the
Lenders’ revolving credit exposures shall not exceed the Total
Additional/Replacement Revolving Credit Commitment for such tranche.”

 


(FF)                                SECTION 4.3(D) OF THE CREDIT AGREEMENT IS
HEREBY REPLACED IN ITS ENTIRETY AS FOLLOWS AND A NEW SECTION 4.3(E) IS ADDED
IMMEDIATELY FOLLOWING SUCH SECTION 4.3(D) AS FOLLOWS:


 

“(d) The Incremental Term Loan Commitment for any tranche shall, unless
otherwise provided in the documentation governing such Incremental Term Loan
Commitment, terminate at 5:00 p.m. (New York City time) upon the making of the
Incremental Term Loans for such tranche on the Incremental Facility Closing Date
for such tranche.”

 

“(e) The Additional/Replacement Revolving Credit Commitment for any tranche
shall terminate at 5:00 p.m. (New York City time) on the maturity date for such
tranche specified in the documentation governing such tranche.”

 


(GG)                          SECTION 5.1(A) OF THE CREDIT AGREEMENT IS HEREBY
REPLACED IN ITS ENTIRETY AS FOLLOWS:


 

“(a) The Borrower shall have the right to prepay Term Loans, Revolving Credit
Loans, Additional/Replacement Revolving Credit Loans and Swingline Loans,
without premium or penalty, except as set forth in clause (b) below, in whole or
in part from time to time on the following terms and conditions:  (a) the
Borrower shall give the Administrative Agent at the Administrative Agent’s
Office written notice (or telephonic notice promptly confirmed in writing) of
its intent to make such prepayment, the amount of such prepayment and in the
case of Eurodollar Loans, the specific Borrowing(s) pursuant to which made,
which notice shall be given by the Borrower no later than (i) in the case of
Term Loans, Additional/Replacement Revolving Credit Loans or Revolving Credit
Loans, 1:00 p.m. (New York City time) (x) one Business Day prior to (in the case

 

22

--------------------------------------------------------------------------------


 

of ABR Loans) or (y) three Business Days prior to (in the case of Eurodollar
Loans), or (ii) in the case of Swingline Loans, 1:00 p.m. (New York City time)
on, the date of such prepayment and shall promptly be transmitted by the
Administrative Agent to each of the relevant Lenders or the Swingline Lender, as
the case may be; (b) each partial prepayment of any Borrowing of Term Loans or
Revolving Credit Loans shall be in a multiple of $100,000 and in an aggregate
principal amount of at least $1,000,000 and each partial prepayment of Swingline
Loans shall be in a multiple of $100,000 and in an aggregate principal amount of
at least $100,000; provided that no partial prepayment of Eurodollar Loans made
pursuant to a single Borrowing shall reduce the outstanding Eurodollar Loans
made pursuant to such Borrowing to an amount less than the Minimum Borrowing
Amount for Eurodollar Loans; (c) any prepayment of Eurodollar Loans pursuant to
this Section 5.1 on any day other than the last day of an Interest Period
applicable thereto shall be subject to compliance by the Borrower with the
applicable provisions of Section 2.11.  Each such notice shall specify the date
and amount of such prepayment and the Class(es) and Type(s) of Loans to be
prepaid and the payment amount specified in such notice shall be due and payable
on the date specified therein.  Each prepayment in respect of any tranche of
Term Loans pursuant to this Section 5.1(a) shall be applied to reduce the
Repayment Amount in such order as the Borrower may determine and may be applied
to any Class of Term Loans as directed by the Borrower; provided that the
Borrower may not prepay (i) Extended Term Loans of any Extension Series pursuant
to this Section 5.1(a) unless such prepayment is accompanied by at least a pro
rata prepayment of Term Loans of the Existing Term Loan Class from which such
Extended Term Loans were exchanged (or such Term Loans of the Existing Term Loan
Class have otherwise been repaid in full).  For the avoidance of doubt, the
Borrower may prepay Term Loans of an Existing Term Loan Class pursuant to this
Section 5.1(a) without any requirement to prepay Extended Term Loans that were
exchanged from such Existing Term Loan Class.  In the event that the Borrower
does not specify the order in which to apply prepayments to reduce Repayment
Amounts, the Borrower shall be deemed to have elected that such proceeds be
applied to reduce the Repayment Amounts in direct order of maturity.  All
prepayments under this Section 5.1(a) shall also be subject to the provisions of
Section 5.2(c).  At the Borrower’s election in connection with any prepayment
pursuant to this Section 5.1(a), such prepayment shall not be applied to any
Loan of a Defaulting Lender.”

 


(HH)                          SECTION 5.2(C) OF THE CREDIT AGREEMENT IS HEREBY
DELETED AND REPLACED WITH THE FOLLOWING:


 

“(c) Application to Repayment Amounts.  (i) Subject to clause (ii) of this
Section 5.2(c), each prepayment of Term Loans required by Sections 5.2(a)(i) and
(ii) shall be applied to reduce the scheduled Repayment Amounts of any Class of
Term Loans in direct order of maturity; provided that, subject to the pro rata
application to Repayment Amounts within any Class of Term Loans, the Borrower
may allocate such prepayment in its sole discretion among the Class or Classes
of Term Loans as the Borrower may specify, subject only to the following
limitations: (A) the Borrower shall not allocate to Extended Term Loans of any
Extension Series any mandatory prepayment made pursuant to
Section 5.2(a)(ii) unless such prepayment is accompanied by at least a pro rata
prepayment, based upon the applicable remaining Repayment Amounts due in

 

23

--------------------------------------------------------------------------------


 

respect thereof, of Term Loans of the Existing Term Loan Class, if any, from
which such Extended Term Loans were exchanged (or such Term Loans of the
Existing Term Loan Class have otherwise been repaid in full); (B) the Borrower
may not allocate any mandatory prepayments (1) made pursuant to
Section 5.2(a)(i) (other than in connection with a Debt Incurrence Prepayment
Event) to any Class of Term Loans unless such prepayment is accompanied by a pro
rata repayment, based upon the applicable remaining Repayment Amounts due in
respect thereof, of Term Loans of the Existing Term Loan Class, if any, from
which such Class of Term Loans was exchanged and Extended Term Loans, if any,
that were originally exchanged from such Class of Term Loans and (2) made
pursuant to Section 5.2(a)(i) in connection with any Debt Incurrence Prepayment
Event unless all Existing Term Loans have been repaid in full; and
(C) prepayments within any Class of Term Loans must be applied (1) pro rata to
Repayment Amounts within any Class of Term Loans and (2) to reduce the scheduled
Repayment Amounts in direct order of maturity.

 

(ii) With respect to each such prepayment, (A) the Borrower will, not later than
the date specified in Section 5.2(a) for offering to make such prepayment, give
the Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent provide notice of such prepayment to
each Lender of Term Loans, (B) the Administrative Agent shall promptly provide
notice of such prepayment to each Lender of Term Loans, (C) each Lender of Term
Loans will have the right to refuse any such prepayment by giving written notice
of such refusal to the Borrower within fifteen Business Days after such Lender’s
receipt of notice from the Administrative Agent of such prepayment (and the
Borrower shall not prepay any such Term Loans until the date that is specified
in the immediately following clause), (D) the Borrower will make all such
prepayments not so refused upon the earlier of (x) such fifteenth Business Day
and (y) such time as the Borrower has received notice from each Lender that it
consents to or refuses such prepayment and (E) any prepayment so refused may be
retained by the Borrower; provided, that any prepayment so refused that relates
to Net Cash Proceeds from a Debt Incurrence Prepayment Event in respect of the
issuance of Permitted Additional Notes shall be re-allocated to the then
outstanding Term Loans and shall be applied as set forth above in this paragraph
(c).”

 


(II)                                  SECTION 5.2(D) OF THE CREDIT AGREEMENT IS
HEREBY DELETED AND REPLACED WITH THE FOLLOWING:


 

“(d) Application to Term Loans.  With respect to each prepayment of Term Loans
required by Section 5.2(a), the Borrower may designate the Types of Loans that
are to be prepaid and the specific Borrowing(s) pursuant to which made;
provided, that the Borrower pays any amounts, if any, required to be paid
pursuant to Section 2.11 with respect to prepayments of Eurodollar Loans made on
any date other than the last day of the applicable Interest Period.  In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its reasonable discretion with a view, but no obligation, to minimize breakage
costs owing under Section 2.11.”

 

24

--------------------------------------------------------------------------------


 


(JJ)           SECTION 5.2(E) OF THE CREDIT AGREEMENT IS HEREBY DELETED AND
REPLACED WITH THE FOLLOWING:


 

“(e) Application to Revolving Credit Loans; Mandatory Commitment Reductions. 
(i) With respect to each prepayment of Revolving Credit Loans elected by the
Borrower pursuant to Section 5.1 or required by Section 5.2(b), the Borrower may
designate (i) the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made and (ii) the Revolving Credit Loans to be
prepaid; provided, that (x) Eurodollar Loans which are Revolving Credit Loans
may be designated for prepayment pursuant to this Section 5.2 only on the last
day of an Interest Period applicable thereto unless all Eurodollar Loans with
Interest Periods ending on such date of required prepayment and all ABR Loans
have been paid in full; (y) each prepayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; and (z) notwithstanding
the provisions of the preceding clause (y), no prepayment made pursuant to
Section 5.1 or Section 5.2(b) of Revolving Credit Loans shall be applied to the
Revolving Credit Loans of any Defaulting Lender.  In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

 

(ii)           With respect to each mandatory reduction and termination of
Revolving Credit Commitments, Additional/Replacement Revolving Credit
Commitments (and any previously extended Extended Revolving Credit Commitments)
required by clause (ii) of the proviso to Section 2.14(b), the Borrower may
designate (A) the Classes of Commitments to be reduced and terminated, which
prior to the Revolving Credit Maturity Date, may not include any tranche of
Additional/Replacement Revolving Credit Commitments and (B) the corresponding
Classes of Loans to be prepaid; provided that (x) any such reduction and
termination shall apply proportionately and permanently to reduce the
Commitments of each of the Lenders within any such Class, (y) no such reduction
and termination of Extended Revolving Credit Commitments (and prepayment of
Extended Revolving Credit Loans accompanying a corresponding permanent reduction
in such Extended Revolving Credit Commitments) shall be permitted unless all
Existing Revolving Credit Commitments of the Specified Existing Revolving Credit
Commitment Class (and Existing Revolving Credit Loans related to such
Commitments) shall have been terminated and repaid in full and (z) after giving
effect to such termination or reduction and to any prepayments of Loans or
cancellation or cash collateralization of letters of credit made on the date of
each such reduction and termination in accordance with this Agreement, the
aggregate amount of such Lenders’ credit exposures shall not exceed the
remaining Commitments of such Lenders’ in respect of the Class reduced and
terminated.”

 


(KK)         CLAUSE (II) OF THE LAST SENTENCE OF SECTION 9.1(D) OF THE CREDIT
AGREEMENT IS DELETED AND REPLACED WITH THE FOLLOWING:


 

“(ii) a certificate of an Authorized Officer and the chief legal officer of the
Borrower setting forth the information under “Current Information” in the
Perfection Certificate or confirming that there has been no change in such
information since the

 

25

--------------------------------------------------------------------------------


 

Closing Date or the date of the most recent certificate delivered pursuant to
this subsection (d), as the case may be.”

 


(LL)           SECTION 9.12 OF THE CREDIT AGREEMENT IS HEREBY DELETED AND
REPLACED IN ITS ENTIRETY AS FOLLOWS:


 

“Subject to any applicable limitations set forth in the Pledge Agreement,
Holdings and the Borrower will pledge, and, if applicable, will cause each
Domestic Subsidiary (other than any Unrestricted Subsidiary, any direct or
indirect Domestic Subsidiary of a Foreign Subsidiary or any Excluded Subsidiary)
to pledge, to the Collateral Agent for the benefit of the Secured Parties,
(i) all the Capital Stock of each Domestic Subsidiary (other than any
Unrestricted Subsidiary, any direct or indirect Domestic Subsidiary of a Foreign
Subsidiary, PTC Holdings, Inc. or The Private Trust Company, N.A. or any other
Subsidiary, the pledge of which would be prohibited by any Applicable Laws or
Contractual Obligation) and 65% of the issued and outstanding Capital Stock of
each Foreign Subsidiary directly held by any Credit Party, in each case, formed
or otherwise purchased or acquired after the Effective Date, in each case
pursuant to a supplement to the Pledge Agreement substantially in the form of
Annex A thereto, (ii) all evidences of Indebtedness in excess of $5,000,000
received by any Credit Party in connection with any disposition of assets
pursuant to Section 10.4(d), in each case pursuant to a supplement to the Pledge
Agreement substantially in the form of Annex A thereto, and (iii) any global
promissory notes executed after the Closing Date evidencing Indebtedness of
Holdings and the Borrower and each of its Subsidiaries that is owing to any
Credit Party, in each case pursuant to a supplement to the Pledge Agreement in
the form of Annex A thereto.”

 


(MM)       SECTION 10.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY:


 


(I)            DELETING CLAUSE (A) IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:


 

“(a)  Indebtedness owing under the Credit Documents including pursuant to
Sections 2.14 and 2.15 hereof;”

 


(II)           DELETING CLAUSE (V) IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:


 

“(v)         Indebtedness in respect of (i) Permitted Other Debt issued or
incurred in exchange for, or which modifies, extends, refinances, renews,
replaces or refunds or the Net Cash Proceeds therefrom are applied to the
prepayment of Term Loans in the manner set forth in Section 5.2(a)(i), and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided that, in the case of this clause
(ii) except to the extent otherwise permitted hereunder, (x) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension (except for any original issue discount thereon and the amount of
fees, expenses and premium in connection with such refinancing) and (y) such
Indebtedness otherwise complies with the definition of Permitted Other Debt;
and”

 

26

--------------------------------------------------------------------------------


 


(NN)         SECTION 10.2(A) OF THE CREDIT AGREEMENT IS HEREBY RESTATED IN ITS
ENTIRETY AS FOLLOWS:


 

“(a)         Liens arising under (i) the Credit Documents securing the
Obligations and (ii) the Security Documents and the Permitted Other Debt
Documents securing Permitted Other Debt Obligations permitted to be incurred
under Section 10.1(v); provided that, (A) in the case of Liens securing
Permitted Other Debt Obligations that constitute First Lien Obligations pursuant
to subclause (ii) above the applicable Permitted Other Debt Secured Parties (or
a representative thereof on behalf of such holders) shall have entered into with
the Collateral Agent an intercreditor agreement on the terms set forth on
Exhibit J-1 or otherwise reasonably acceptable to the Administrative Agent, and
(B) in the case of Liens securing Permitted Other Debt Obligations that do not
constitute First Lien Obligations pursuant to subclause (ii) above, the
applicable Permitted Other Debt Secured Parties (or a representative thereof on
behalf of such holders) shall have entered into an intercreditor agreement on
the terms set forth on Exhibit J-2 or otherwise reasonably acceptable to the
Administrative Agent.  Without any further consent of the Lenders, the
Administrative Agent and the Collateral Agent shall be authorized to negotiate,
execute and deliver on behalf of the Secured Parties any intercreditor agreement
or any amendment (or amendment and restatement) to the Security Documents
contemplated by this Section 10.2(a);”

 


(OO)         THE LAST SENTENCE OF THE FIRST PARAGRAPH OF SECTION 13.1 IS HEREBY
RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


“NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE AGENT AND THE BORROWER MAY
EFFECT SUCH AMENDMENTS TO THIS AGREEMENT AS MAY BE NECESSARY OR APPROPRIATE TO
EFFECT THE PROVISIONS SET FORTH IN THE PROVISO TO THE DEFINITION OF REQUIRED
CASH.”


 


(PP)         EXHIBIT I-2 IS HEREBY DELETED IN ITS ENTIRETY.


 


(QQ)         EXHIBIT J-1 IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
PARI PASSU INTERCREDITOR AGREEMENT TERM SHEET IN THE FORM ATTACHED HERETO AS
EXHIBIT A.


 


(RR)           EXHIBIT J-2 IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH
THE FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT TERM SHEET IN THE FORM
ATTACHED HERETO AS EXHIBIT B.


 


SECTION 2                REPRESENTATIONS AND WARRANTIES, NO DEFAULT.  EACH
CREDIT PARTY REPRESENTS AND WARRANTS TO THE LENDERS AS OF THE DATE HEREOF AND AS
OF THE DATE OF EFFECTIVENESS OF THIS AMENDMENT:


 

(A)           EACH CREDIT PARTY IS A DULY ORGANIZED AND VALIDLY EXISTING
CORPORATION OR OTHER ENTITY IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION
OF ITS ORGANIZATION AND HAS THE CORPORATE OR OTHER ORGANIZATIONAL POWER AND
AUTHORITY TO EXECUTE, DELIVERY AND CARRY OUT THE TERMS AND PROVISIONS OF THIS
AMENDMENT AND HAS TAKEN ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION
TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT.  EACH
CREDIT PARTY HAS DULY EXECUTED AND DELIVERED THIS AMENDMENT AND THIS AMENDMENT
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH CREDIT PARTY
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECTS OF BANKRUPTCY,
INSOLVENCY,

 

27

--------------------------------------------------------------------------------


 

FRAUDULENT CONVEYANCE, REORGANIZATION AND OTHER SIMILAR LAWS RELATING TO OR
AFFECTING CREDITORS’ RIGHTS GENERALLY AND GENERAL PRINCIPLES OF EQUITY (WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR LAW).

 

(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH CREDIT PARTY OF
THIS AMENDMENT, WILL NOT (A) CONTRAVENE ANY APPLICABLE PROVISION OF ANY MATERIAL
LAW, STATUTE, RULE, REGULATION, ORDER, WRIT, INJUNCTION OR DECREE OF ANY COURT
OR GOVERNMENTAL INSTRUMENTALITY, (B) RESULT IN ANY BREACH OF ANY OF THE TERMS,
COVENANTS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT
IN THE CREATION OR IMPOSITION OF (OR THE OBLIGATION TO CREATE OR IMPOSE) ANY
LIEN UPON ANY OF THE PROPERTY OR ASSETS OF ANY OF THE BORROWER OR ANY OF THE
RESTRICTED SUBSIDIARIES PURSUANT TO THE TERMS OF ANY MATERIAL INDENTURE, LOAN
AGREEMENT, LEASE AGREEMENT, MORTGAGE, DEED OF TRUST, AGREEMENT OR OTHER MATERIAL
INSTRUMENT TO WHICH HOLDINGS, THE BORROWER OR ANY OF THEIR RESTRICTED
SUBSIDIARIES IS A PARTY OR BY WHICH IT OR ANY OF THEIR PROPERTY OR ASSETS IS
BOUND, OR (C) VIOLATE ANY PROVISION OF THE CERTIFICATE OF INCORPORATION, BY-LAWS
OR OTHER CONSTITUTIONAL DOCUMENTS OF HOLDINGS, THE BORROWER OR ANY OF THEIR
RESTRICTED SUBSIDIARY.

 

(C)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE CREDIT
AGREEMENT AND IN THE OTHER CREDIT DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS WITH THE SAME EFFECT AS IF MADE ON THE DATE HEREOF AND THE DATE OF
EFFECTIVENESS OF THIS AMENDMENT, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE.

 

(D)           AT THE TIME OF AND AFTER GIVING EFFECT TO THIS AMENDMENT, NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 


SECTION 3                CONDITIONS TO EFFECTIVENESS OF AMENDMENT.  THIS
AMENDMENT WILL BECOME EFFECTIVE UPON:


 


(A)           RECEIPT BY THE ADMINISTRATIVE AGENT OF EXECUTED SIGNATURE PAGES TO
THIS AMENDMENT FROM THE REQUIRED LENDERS AND EACH CREDIT PARTY THAT IS PARTY TO
THE CREDIT AGREEMENT;


 


(B)           PAYMENT BY THE BORROWER OF THE REASONABLE COSTS AND EXPENSES OF
THE ADMINISTRATIVE AGENT IN CONNECTION WITH THIS AMENDMENT (INCLUDING THE
REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF SHEARMAN & STERLING LLP AS
COUNSEL TO THE AGENTS).


 


(C)           PAYMENT FROM THE BORROWER OF A CONSENT FEE PAYABLE IN DOLLARS FOR
THE ACCOUNT OF EACH LENDER (OTHER THAN A DEFAULTING LENDER) THAT HAS RETURNED AN
EXECUTED SIGNATURE PAGE TO THIS AMENDMENT TO THE ADMINISTRATIVE AGENT AT OR
PRIOR TO 5:00 P.M., NEW YORK CITY TIME ON DECEMBER 8, 2009 (THE “CONSENT
DEADLINE”) IN THE AMOUNT OF 0.05% OF THE SUM OF SUCH LENDER’S REVOLVING CREDIT
COMMITMENT AND OUTSTANDING TERM LOANS.


 


SECTION 4                COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE INSTRUMENT. 
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF

 

28

--------------------------------------------------------------------------------


 


THIS AMENDMENT BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART HEREOF.


 


SECTION 5                APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 6                HEADINGS.  THE HEADINGS OF THIS AMENDMENT ARE FOR
PURPOSES OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING
HEREOF.


 

Section 7                Effect of Amendment.  Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the other Secured Parties under the Credit Agreement or any other
Credit Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Credit Document.  Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement or any other Credit Document is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect.  Each Credit Party reaffirms its obligations under the Credit
Documents to which it is party and the validity of the Liens granted by it
pursuant to the Security Documents.  From and after the effective date of this
Amendment, all references to the Credit Agreement in any Credit Document shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

LPL INVESTMENT HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Robert J. Moore

 

 

Name:

Robert J. Moore

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

LPL HOLDINGS, INC., as the Borrower

 

 

 

 

 

 

 

By:

/s/ Robert J. Moore

 

 

Name:

Robert J. Moore

 

 

Title:

Chief Financial Officer

 

 

 

 

 

INDEPENDENT ADVISERS GROUP CORPORATION

 

 

 

 

 

 

 

By:

/s/ Robert J. Moore

 

 

Name:

Robert J. Moore

 

 

Title:

Chief Financial Officer

 

 

 

 

 

GLENOAK, LLC

 

 

 

 

 

 

 

By:

/s/ Robert J. Moore

 

 

Name:

Robert J. Moore

 

 

Title:

Vice President, Finance

 

 

 

 

 

LPL INSURANCE ASSOCIATES, INC.

 

 

 

 

 

 

 

By:

/s/ Stephanie L. Brown

 

 

Name:

Stephanie L. Brown

 

 

Title:

Vice President, Secretary

 

 

 

 

 

LPL INDEPENDENT ADVISOR SERVICES GROUP, LLC

 

 

 

 

 

 

 

By:

/s/ Robert J. Moore

 

 

Name:

Robert J. Moore

 

 

Title:

Vice President, Treasurer

 

--------------------------------------------------------------------------------


 

 

ASSOCIATED FINANCIAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Chad D. Perry

 

 

Name:

Chad D. Perry

 

 

Title:

Secretary

 

 

 

 

 

ASSOCIATED PLANNERS INVESTMENT ADVISORY, INC.

 

 

 

 

 

 

 

By:

/s/ Chad D. Perry

 

 

Name:

Chad D. Perry

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ James E. Bonetti

 

 

Name:

James E. Bonetti

 

 

Title:

Vice President

 

 

 

 

 

 

 

MORGAN STANLEY & CO., as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ James E. Bonetti

 

 

Name:

James E. Bonetti

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------